Title: From John Adams to John Binns, 26 November 1812
From: Adams, John
To: Binns, John



Mr Binns.
Quincy Nov. 26. 1812

Some Gentleman in Philadelphia, has lately Sent me a polite letter, Subscribed “A Friend,” with a present of a valuable collection of Garden Seeds &c which I have presented to the Mass. Accademy and they to Professor Peck for the Botannical Garden at Cambridge. The Seeds were accompanied with a bundle of political pamphletts, among which was one, which issued from your Press, this year, “An Address to the People of England by William Cobbett.” I have  been much amused with this curious production: but know not what to think of it. I cannot recollect that I ever Saw it before, and none of my Family recollect it. I have no doubt that you printed it from an Original Publication: but I am not without Suspicion, that that original publication was a Supposed Address composed by Some Person within the Rule of the British Board of Commissioners, at that time in Philadelphia. Forgeries of this kind are not uncommon in England; but if I could Suppose Cobbet to be So great and hardened a Villain, I Should with difficulty believe him to be So gross a Fool as publickly to avow himself guilty of a Conspiracy involving So many of the most atrocious Crimes of which human Nature can commit. I remember to have heard it Suggested After his departure from Philadelphia that Several Things imputed to him were not written by him. Could he think the People of England So depraved as to be pleased with an explicit Avowal of Such Secret Crimes as burning Manufactories &c? Could he think to please, by ruining the Characters of so many Gentlemen of Talents and Character, whom he represents as devoted to England?
After all, I know not whether there may not be as much reason to Suspect it to be a Forgery of Some French Emissary as of an English one. The whole Book appears better calculated to destroy the Character of Cobbett, with every body; than to Serve the Interest of England or France, or of any party in America.
I am not about to waste many Words upon this monument of Folly and Villany, whoever erected it; but I hope you will excuse two or three Remarks.
He says in page 3, that nearly Half, the American People consisted of the Old Friends of the English, the Royalists. This is exageration. If We allow them to have been, One third, this may have been not far from the truth.
That “one Party assiduously Sought after private Interest, despizing those who looked farther than personal Aggrandizement,” is most certain.
The ruffian Language in the 4th page concerning Dr Priestly is not in the Character of Cobbets latter days in America, when his Writings appeared to court Dr Priestley and Mr Cooper and every other Englishman.
If “the almighty Power, of Silent, ever wakeful British Influence So grossly vaunted in the 5th. page was well founded, Cobbett must have been a fool to expose it and betray it.
That “George the third and John Adams could make Laws to bind America, in all cases whatsoever,” is so gross a Stupidity, that it is difficult to believe that Cobbet was idiot enough to write it; as it is written in the 9th. page.
What the writer Says of Secret Service Money, and of Mr Jefferson is more in the Character of one of those who burned John Adams, and John Jay in Effigy with Purses of English Guineas in each hand than in that of Cobbett. For it is well known that Jefferson was always a favourite in France but John Adams, never. It is therefore to be Suspected, either that this Libel was forged by Some of our American frenchified Sansculottes, to destroy the Character of Cobbett, or by Some British hireling who inserted this paragraph merely to disguise himself.
That John Adams “is not a Man to be depended on,” as he says in the 10th page,  by “the Almighty Power of Silent, ever wakeful British influence” is most true: for no power can perform impossibilities.
When he Says that “the first Session or two of Congress passed over with little Jarring” he only betrays his Ignorance. The People at large were more divided, the Presses were as licentious, the Senate were equally divided, the Majority in the House of Representatives was very Small during the whole Administration of Washington for eight years. In Adams’s Administration the Majority in Senate was two to one; that in the House was greater than it had been for the first Eight years. In Jeffersons the Majorities in both Houses were incomparably greater than ever they had been; and Madisons have been greater, than Jeffersons.
I Shall take no farther notice of what he says in page 11. of “his Soi-disant Friends Harper, Otis, Rutledge, Dana, Fenno, Noah Webster Ben. Russell &c,” than to Say those Gentlemen are very able to do themselves Justice, if they Should think it proper to take any notice of Such an inconsistent, contradictory, Self-destroying, profligate, Libel as this is, and such a Stupid forgery as I Suspect it to be; which I presume they will not.
He must have been as Shallow a Politician, as the Writer of this Libel, who could have believed that “an hereditary first Magistrate would have quieted America” or that “An Alliance offensive and defensive with Great Britain, would have protected that Country from foreign Insults.” A Standing Army of fifty thousand disciplined veteran Troops, with fifty Ships of the Line, could not have held this Nation together, under a Monarchy even the most Strictly limited.
He has too much Truth on his Side, when he Says p. 11. & 12. that “All Parties affected to regret the loss of Washington, but none were truly Sorry.” The Truth was that one party acquiesced in the resignation of Washington because they believed it a Step towards the introduction of Mr Jefferson, and the other because they thought it an Advance toward the Election of Mr Hamilton, who was their ultimate Object. As both parties despaired of obtaining their Favourite, Adams was brought in by a miserable Majority of one or two votes, with  to sacrifice him at the next Election. His Administration was therefore never Supported by either party, but vilified and libeled by both.
The idle boast of rendering the name of Franklin odious is as conceited as it is malicious. If the Philosophers faults and Errors are known, his virtues, talents, and Services, are also known: and the latter so greatly preponderate over the former; that his name and memory will forever be esteemed in America, and through the World; in Spight of all that factious Scribblers can Say, or faithful and impartial Historians record concerning him.
If the Federalists were not Satisfied with Washington for “his culpable procrastination and delay in forwarding the happiness of America by not giving her an hereditary first Magistrate, and if they conceived a hope that John Adams would better answer these Ends,” (as is asserted in page 12) the Federalists neither knew George Washington nor John Adams. They never communicated any Such Ideas to either. If they thought “John Adams more fond of violent Measures to gain his End”? Upon what foundation did they ground Such an Opinion of his Character? What violent measure did John Adams ever project, promote, or advocate, in the whole Course of the Seventy Seven Years that he has inhabited this Earth? Let his bitterest Enemy, employ his most ingenious Analysis of Investigation, and point it out. He never will find one Instance. If the Federalists founded Such an Opinion on the Letter, dated Amstirdam 15 December 1780 to Thomas Cushing, they founded it on a broken reed. I declared publickly a dozen years ago, and I now repeat the declaration that that Letter was a Forgery, first printed in London Newspapers, and fabricated, I Suppose by the same hands, that forged, about the same time a Volume of Letters in the Name of General Washington, and a long series of dull Letters in the Name of Dr Franklin.
The Ribaldry that follows is not worth notice, till We come to page 14. The views and designs of those Gentlemen, who had wrought up their imaginations to such a fanatical Admiration of the great Talents, and great qualities of Mr Hamilton, ; and what measure they intended, through his instrumentality to pursue when they Should have promoted him to the head of Affairs; are best known to themselves. If they had any Thoughts of introducing an hereditary Executive or an hereditary Senate, or either, for Life; not one of them ever Suggested any Such Idea to me. The Writer of the Pamphlet Says, “he believes Mr Harper and the rest, warmly advocated it with the Old Man.” But the old Man, now much older, declares that neither Mr Harper, nor any other Gentleman ever advocated, recommended, or proposed, any Such plan to him. If any one had, he would have run a very great risk of being told to his face, that he was a base Sychophant.
Nothing can be more ridiculous than the Story he tells in this 14th. page of “The Council of Trenton.” The total Ignorance, or the downright Villany  of the Fellows, appears, no where more conspicuous than in this place. I called no Council at Trenton. Finding my Ministers, or if you will Some of my heads of Departments contriving to defeat my Negotiation with France, I went from Quincy to Trenton, to compel them to do their duty. Hamiltons appearance, there was altogether unforeseen, unrequested, and undesired by me. It was a Sample of his habitual Impudence. Elsworths appearance there, was altogether undesired, unadvised and undesired by me. Who invited these Gentlemen I know not. I received a Letter from Mr Lee the Attorney General, then Absent in Virginia, expressing Sentiments exactly conformable to my own. Mr. Stoddert expressed a desire to give me any Information in his Power, and that I Should pursue my own impartial deliberate Judgment, as I did. The other three best know their own Sentiments and Feelings. Mr Elsworth was resigned; rather inclined to think Louis the Eighteenth would be at Versailles before Christmas; but willing to embark for France if it was So determined. Hamilton thrust himself into my presence, uninvited, and talked like an impertinent ignoramus, as I have before related in Print.
There was no question Submitted to any Council. There was no question hinted even by Hamilton, but Whether Mr Elsworth and Mr Davie Should at that time embark for France? All other questions had been decided and Settled Months before by the Executive and Senate. Had any head of Department or Mr Elsworth or even Hamilton himself Suggested a question or a hint of making “John Adams President for Life, and authorising the Senate to choose a Family in which that dignity Should be hereditary;” I Should have thought him a fit Candidate for the Pensilvania Hospital, and for Dr Rushes tranquillizing Chair, had that ingenious and usefull invention been then known. “The cautious Chief” here mentioned, I presume Signifies Elsworth. But Mr Elsworth was invited to no Council. No question was put to him, but once. When he seemed, in a private conversation to incline to an Opinion that it might be prudent to postpone his Embarkation, in expectation of News from Europe of a Revolution in France; I asked him this question “Do you really believe, Mr Elsworth, that Louis the eighteenth will be restored to the Throne of France this year?” His answer was, Smiling “Why, it looks, a good deal So.” He was very civilly answered by a Series of Facts and Arguments to prove the improbability, if not the absolute impossibility of Such a Sudden Change: and farther to Show, that if Such a change were certain, it could be no reason for Suspending the Mission. To these Facts and Reasons he never attempted a Word in reply. He only Said he was ready to embark, if it was thought best. His Colleague Governor Davie had always thought it best. Never was a fiction of Imagination more false nor an Invention of malevolence more wicked than all that is said in this pamphlet concerning the Council at Trenton.
Nor was a Word said at Trenton, or an hint thrown out concerning an Alliance offensive and defensive with Great Britain.
Indeed I have no recollection that any Head of Department except one, or any Member of Congress, of either House, ever proposed to me or expressed in my hearing an Opinion in favour of Such a connection. One Gentleman repeatedly expressed his Surprize; “that there was not a general Call of the People, for such an Alliance; that so many Gentlemen were against it;  and most of all that he found Colonell Hamilton was against it.” From these Expressions I concluded there had been some conversation and Correspondence upon Such a Subject; but it never had any Countenance or Encouragement from me. This Gentleman had in those days as ardent an Attachment to the fast anchored Isle as he ever has had Since; and as it Shows a consistency of character, I presume he will think it an honour to have it recorded.
Whether this Pamplet was written by a Scotchman, a Frenchman, an Englishman, or an American Whig or Tory; or Whether it is a genuine Production of William Cobbet, is of no consequence to me. I never had any connection with him. I never Saw his Face, to know it. He is no more to me, than Prynne, Bastwick or Burton, or John Wilks. He appears to be now employed in giving much good Advice to the Prince and the Nation in which I wish him success for the good of both as well as of my own Country.

John Adams.